In a proceeding to deny probate to the decedent’s purported last will, in which a compromise agreement was submitted for approval, the objectant Lawrence P. Strouse, Jr., appeals from a decree of the Surrogate’s Court, Queens County (Laurino, S.), dated February 7, 1985, which admitted the will to probate, approved the compromise *550agreement and directed administration of the estate in accordance therewith, and decreed that all the right and interest of said Lawrence P. Strouse, Jr., the convicted murderer of the decedent, be forfeited and nullified.
Decree affirmed, without costs or disbursements.
The appellant has failed to demonstrate that he was deprived of a full and fair opportunity to contest the murder charges against him. Hence, his murder conviction, which was upheld on appeal (see, People v Strouse, 96 AD2d 604), was properly accorded collateral estoppel effect on the issue of his right to share in the decedent’s estate. Lazer, J. P., Bracken, Brown, Lawrence and Kooper, JJ., concur.